Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 1 of 14 PageID #: 1458




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       LANCE NEWKIRK, DOROTHY W., and
       CHRISTOPHER G., on behalf of themselves,                   MEMORANDUM & ORDER
       and all those similarly situated,                           19-CV-4283 (NGG) (PK)
                                    Plaintiffs,
                      -against-
       FRANCES PIERRE, Commissioner of the Suffolk
       County Department of Social Services, in her
       official capacity,
                                    Defendant.


             NICHOLAS G. GARAUFIS, United States District Judge.
             This is a certified class action brought by named Plaintiffs Lance
             Newkirk, Dorothy W., 1 and Christopher G., on behalf of them-
             selves and all others similarly situated, against Defendant
             Frances Pierre, Commissioner of the Suffolk County Department
             of Social Services. The action seeks declaratory and injunctive re-
             lief for alleged violations of the Americans with Disabilities Act,
             42 U.S.C. § 12101 et seq., and the Rehabilitation Act of 1973, 29
             U.S.C. § 794. (Compl. (Dkt. 1); Am. Compl. (Dkt. 9).) Pending
             before the court is Plaintiffs’ motion to permit Tara V. to inter-
             vene as a plaintiff, which the court referred to Magistrate Judge
             Steven M. Gold for a report and recommendation (“R&R”). (See
             Mot. to Intervene (Dkt. 62); Oct. 2, 2020 Order Referring Mot.)
             On January 8, 2021, the case was reassigned to Magistrate Judge
             Peggy Kuo. (See Jan. 8, 2021 Order.) Judge Kuo issued the an-
             nexed R&R on May 8, 2021, recommending that the court grant
             Plaintiffs’ motion. (R&R (Dkt. 78).)



             1Dorothy W. is no longer a Plaintiff in this action. (See Joint Stip. of Dis-
             missal (Dkt. 30).)




                                                  1
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 2 of 14 PageID #: 1459




                No party has objected to Judge Kuo’s R&R, and the time to do so
                has passed. See Fed. R. of Civ. P. 72(b)(2). Therefore, the court
                reviews the R&R for clear error. See Velasquez v. Metro Fuel Oil
                Corp., 12 F. Supp. 3d 387, 397 (E.D.N.Y. 2014). Having found
                none, the court ADOPTS the R&R in full.
                The Clerk of Court is respectfully directed to update the case cap-
                tion to remove Dorothy W. and add Tara V.
       SO ORDERED.


       Dated:      Brooklyn, New York
                   July 26, 2021

                                                            _/s/ Nicholas G. Garaufis_
                                                            NICHOLAS G. GARAUFIS
                                                            United States District Judge




                                                2
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 3 of 14 PageID #: 1460



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------- x
 LANCE NEWKIRK, DOROTHY W., and                                   :
 CHRISTOPHER G., on behalf of themselves, and :
 all those similarly situated                                     :
                                                                  :       REPORT &
                                      Plaintiffs,                 :       RECOMMENDATION
                                                                  :
                            -against-                             :       19-cv-04283 (NGG)(PK)
                                                                  :
 FRANCES PIERRE, Commissioner of the Suffolk :
 County Department of Social Services, in her                     :
 official capacity                                                :
                                                                  :
                                      Defendants.
 ---------------------------------------------------------------- x

 Peggy Kuo, United States Magistrate Judge:

          Plaintiffs Lance Newkirk, Dorothy W., and Christopher G., on behalf of themselves and all

 those similarly situated, brought this action against Defendant Frances Pierre, Commissioner of the

 Suffolk County Department of Social Services, seeking declaratory and injunctive relief for violations

 of Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq., and Section 504

 of the Rehabilitation Act of 1974 (“Section 504”), 29 U.S.C. § 794. (“Compl.,” Dkt. 1.)

          On referral from the Honorable Judge Nicholas G. Garaufis is Plaintiffs’ Motion to Intervene

 Tara V. as a named Plaintiff in this matter. (The “Renewed Motion,” Dkt. 62; Dkt. Order Dated Oct.

 2, 2020.) For the reasons below, the undersigned respectfully recommends that the motion be granted.

                                                    BACKGROUND

 I.       Factual & Procedural History

          A.        The Amended Complaint

          Plaintiffs filed the Complaint and Motion for Class Certification on July 25, 2019, and filed an

 Amended Complaint (“Am. Compl.,” Dkt. 9) and an Amended Motion to Certify a Class (“Am. Class

 Cert. Motion,” Dkt. 10) on August 7, 2019. The Amended Motion to Certify a Class was referred to


                                                                      1
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 4 of 14 PageID #: 1461




 Magistrate Judge Steven M. Gold on January 31, 2020. (Dkt. Order Dated Jan. 31, 2020.) On February

 11, 2020, the parties filed a joint stipulation of dismissal as to Plaintiff Dorothy W. (Dkt. 30.)

         The Amended Complaint seeks relief on behalf of a class of “impoverished individuals with

 physical or mental disabilities who reside in Suffolk County and have applied for or are receiving

 benefits and services from the Suffolk County Department of Social Services (“SCDSS”) to meet their

 basic needs for nutrition, health care, income, and shelter.” (Am. Compl. ¶ 1.) The Amended

 Complaint alleges that Defendant’s failure to provide reasonable accommodations and advise class

 members of their right to request reasonable accommodations in obtaining, maintaining, and

 recertifying eligibility for public assistance benefits violates the ADA. (See generally, Am. Compl.) The

 Amended Complaint seeks permanent declarative and injunctive relief ordering Defendant to provide

 reasonable accommodations to class members to ensure their access to public assistance.

         The Amended Complaint alleges that class members face various procedural challenges that

 “include, but are not limited to:

         a. Traveling to and standing in line at the SCDSS office due to mobility impairments,
         which requires being allowed to transact case-related activities by telephone, mail,
         facsimile, email, or through home visits and/or having SCDSS workers come out to
         sit and speak with benefits recipients with mobility impairments workers;

         b. Reading or completing written forms due to blindness or serious visual impairment,
         which requires assistance from SCDSS office workers or the conversion of written
         materials into alternate formats, such as Braille, large font, audio recordings, or
         electronic formats that are compatible with assistive reading technology;

         c. Reading and understanding written notices or completing written forms due to
         mental or cognitive impairments, which requires assistance from SCDSS office
         workers with clarifying eligibility questions and other benefits-related information;

         d. Obtaining third-party verification documentation, which requires assistance from
         SCDSS workers with notifying third-party sources and compiling relevant
         documentation;

         e. Communicating orally by telephone or in person due to deafness or being hard of
         hearing, which requires communication through the use of American Sign Language
         or other interpreters, or assistive listening technology such as captioning or third-party
         relay operators.”

                                                         2
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 5 of 14 PageID #: 1462




 (See Am. Compl. ¶ 80.) Most of the allegations in the Amended Complaint concern these procedural

 impediments to the class’s access to public assistance benefits. The Amended Complaint also

 references substantive reasonable accommodations, alleging that individuals with disabilities require

 reasonable accommodations for disabilities related to “[i]nteracting with others, including … being

 assigned a temporary housing placement with few or no roommates.” (Am. Compl. ¶ 98d.)

         B.      The Named Plaintiffs

         The Amended Complaint alleges that the named Plaintiffs illustrate the challenges faced by

 the class, including “difficulty with a number of tasks related to accessing and maintaining eligibility

 for” public assistance benefits. (Am. Compl. ¶ 80.) For example, Plaintiff Christopher G. alleges that

 he has a cognitive learning disability that makes applying for and renewing his benefits extremely

 challenging. (Am. Compl. ¶¶ 9, 211-240.) Christopher G. asked SCDSS for “assistance with filling

 out benefits-related forms” and explained to SCDSS that “he is unable to understand the notices he

 receives in the mail,” but SCDSS did not provide assistance in filling out or understanding these forms

 and notices. (Am. Compl. ¶¶ 9, 211-226; see also id. ¶ 127 (alleging that SCDSS procedures for

 approving reasonable accommodation were not followed for Christopher G).) SCDSS also failed to

 properly track Christopher G.’s requests for reasonable accommodations, further impeding his access

 to benefits. (Am. Compl. ¶¶ 139-142.)

         Similarly, Plaintiff Newkirk, “who walks with the assistance of a cane,” was allegedly denied a

 reasonable accommodation when forced to stand in line or sit for hours at SCDSS, despite the physical

 pain these extended waiting periods caused him. (Am. Compl. ¶ 109.) Newkirk requested reasonable

 accommodations that would allow him to avoid these prolonged, painful waiting periods when

 applying or reapplying for benefits, but those requests were initially ignored. (Am. Compl. ¶¶ 109,

 149-177.) Although SCDSS eventually agreed that Newkirk could avoid waiting in line if he called

 SCDSS before arriving, the accommodation was inconsistently enforced across SCDSS centers, which


                                                        3
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 6 of 14 PageID #: 1463




 has impeded Newkirk’s access to benefits. (Am. Compl. ¶ 138.)

         Former named Plaintiff Dorothy W., who has visual impairments, mobility restrictions, and

 suffers from myoclonic tremors, also allegedly experienced difficulties in applying for benefits and

 was similarly denied reasonable accommodations. (Am. Compl. ¶¶ 178-210.)

         C.       Tara V.’s Proposed Intervention and Temporary Housing Assistance

         On July 24, 2020, Plaintiffs sought to have Tara V. intervene as a Plaintiff in this case and filed

 a Motion for an Order to Show Cause. (The “Motion,” Dkt. 43 at 1.) In her declaration filed in

 support of the Motion, Tara V. describes the substantial challenges she and her daughter faced in

 securing from SCDSS temporary housing assistance that met Tara V.’s medical needs. (Dkt. 43-1,

 Decl. of Tara V.) Because of her disabilities, Tara V. averred that she “cannot live in close proximity

 to others and cannot share living spaces like kitchens and bathrooms.” (Id. ¶ 5.) SCDSS did not

 inform her of her right to make a request for reasonable accommodation for housing that met her

 needs. (Id. ¶¶ 7, 13.) Additionally, although Tara V. and her daughter needed stable, self-contained

 housing, SCDSS frequently moved them into different housing and sometimes provided housing with

 shared facilities. (See id. ¶¶ 11, 15-22, 25-36.)

         The Motion sought expedited consideration of Tara V.’s Motion to Intervene, and also sought

 a Temporary Restraining Order or Preliminary Injunction (“TRO/PI”) requiring Defendant to

 provide Tara V. with temporary housing that met her needs. (Dkt. 44; “Plaintiffs’ Memo of Law,”

 Dkt. 43-13 at 6-12.) Defendant opposed the Motion (Dkts. 46-50), and Plaintiffs filed a Reply in

 support (Dkts. 51-53).

         On the same day that Plaintiffs filed the Motion, a Fair Hearing was held before a New York

 State administrative law judge (“ALJ”) to decide whether the temporary housing placement SCDSS

 had provided Tara V. was adequate. (Dkt. 52 ¶ 4; Dkt. 46-1 at 3.) On July 29, 2020, in a “Decision

 After Fair Hearing,” the ALJ found that SCDSS had not made a correct determination as to Tara V.’s


                                                         4
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 7 of 14 PageID #: 1464




 temporary housing and directed SCDSS “to always place [Tara V.] elsewhere other than a shelter with

 any ‘shared living space’” and to “explore the possibility of placing [her] in a motel instead in order to

 reasonably accommodate her disabilities.” (Dkt. 52 ¶ 5; Dkt. 46-1 at 14-15.)

         Judge Garaufis held a hearing on the Motion on August 5, 2020, and, with respect to the

 portion of the Motion that sought a TRO/PI, directed Plaintiffs to advise the Court on Tara V.’s

 “housing accommodation, and whether it provide[d] the necessary reasonable accommodations.”

 (Minute Entry Dated Aug. 7, 2020.) Judge Garaufis reserved ruling on the Motion to Intervene

 pending resolution of the Amended Motion to Certify a Class.

         On August 10, 2020, Plaintiffs’ counsel informed the Court that SCDSS had provided Tara V.

 with a reasonable accommodation that met her housing needs and withdrew their request for a

 TRO/PI. (Dkt. 57 at 1.) Plaintiffs did not withdraw their request for Tara V.’s intervention and

 sought reimbursement for four nights of motel expenses incurred while Tara V. waited for SCDSS to

 provide her with housing that met her needs. (Dkt. 57 at 1.)

         On August 11, 2020, Magistrate Judge Gold issued a Report and Recommendation that

 recommended granting the Amended Motion to Certify a Class. (Dkt. 58.) On August 26, 2020,

 Judge Garaufis adopted Magistrate Judge Gold’s Report & Recommendation and certified a Rule

 23(b)(2) class. (Dkt. 60.) The class consists of

         All Suffolk County residents with disabilities who: (a) have applied for or will apply
         for SNAP, Medicaid, or TA from SCDSS since July 1, 2018, and are entitled to
         reasonable accommodations in the application process to participate in or benefit from
         these programs; and/or (b) have been found eligible for such programs and are entitled
         to reasonable accommodations in order to enjoy equal opportunity to participate in or
         benefit from them.

 (Dkt. 60 at 27.) Judge Garaufis directed Plaintiffs to advise the Court whether they still sought to

 have Tara V. intervene as a named Plaintiff. (Dkt. Order Dated August 26, 2020.) Plaintiffs informed




                                                         5
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 8 of 14 PageID #: 1465




 the Court that they still sought permission for Tara V. to intervene. (Renewed Motion.) 1 Judge

 Garaufis referred the Renewed Motion to Judge Gold for a report and recommendation. (Dkt. Order

 dated Oct. 2, 2020.) This case was reassigned to the undersigned on January 8, 2021. (Dkt. Entry

 dated Jan. 8, 2021.)

         Since filing the Renewed Motion, the parties have engaged in settlement discussions. (See

 Dkts. 67, 70.) The parties’ March 9, 2021 status report stated that they had “made significant strides

 toward settlement of this matter.” (Dkt. 70 at 1.)

         The parties appeared before the undersigned at a Motion Hearing on April 6, 2021, at which

 oral argument was held on the Renewed Motion. (See Minute Order dated Apr. 7, 2021.) 2

 II.     Discussion

         Plaintiffs seek to have Tara V. intervene pursuant to Federal Rule of Civil Procedure 24(b),

 which governs permissive intervention. “Permissive intervention … is discretionary with the trial

 court.” H.L. Hayden Co. of N.Y., Inc. v. Siemens Med. Sys., Inc., 797 F.2d 85, 89 (2d Cir. 1986) (quoting

 U.S. Postal Serv. v. Brennan, 579 F.2d 188, 191 (2d Cir. 1978)). “A district court may grant a motion for

 permissive intervention if the application is timely and if the ‘applicant’s claim or defense and the main

 action have a question of law or fact in common.” In re Holocaust Victim Assets Litig., 225 F.3d 191,

 202 (2d Cir. 2000) (quoting Fed. R. Civ. P. 24(b)(2)). “The principal guide in deciding whether to

 grant permissive intervention is ‘whether the intervention will unduly delay or prejudice the

 adjudication of the rights of the original parties.’” United States v. Pitney Bowes, Inc., 25 F.3d 66, 73 (2d

 Cir. 1994) (quoting Fed. R. Civ. Pro. 24(b)(3)). “Additional relevant factors ‘include whether parties

 seeking intervention will significantly contribute to full development of the underlying factual issues


 1Plaintiffs did not renew their request for reimbursement of the four nights Tara V. spent at a motel while
 awaiting her temporary housing placement, and that request is not before the undersigned.

 2Although the undersigned stated a recommendation that the Renewed Motion be denied (Motion Hearing Tr.
 at 25:21-22), for the reasons below, the undersigned has sua sponte reconsidered that oral recommendation.

                                                           6
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 9 of 14 PageID #: 1466




 in the suit and to the just and equitable adjudication of the legal questions presented.’” H.L. Hayden

 Co., 797 F.2d at 89 (quoting Spangler v. Pasadena City Board of Education, 552 F.2d 1326, 1329 (9th

 Cir.1977)).

         Timeliness “defies precise definition.” Pitney Bowes, 25 F.3d at 70. “Generally, the court’s

 analysis must take into consideration the totality of the circumstances.” Holocaust Victim Assets Litig.,

 225 F.3d at 198 (citations omitted). Among the factors the Court may consider are how long the

 applicant had notice of her interest in the action before making the motion, and the prejudice to the

 existing parties resulting from any delay. Id. Tara V. has stated that she only became aware of the

 litigation shortly before she originally moved to intervene in July 2020. (Tara V. Decl. ¶ 24.)

 Defendant has not argued that the motion to intervene is untimely. Even taking into account the time

 that has elapsed since the motion was filed, fact discovery in this case is still ongoing, with a deadline

 of September 21, 2021. (Apr. 6, 2021 Dkt Order.) Accordingly, the undersigned finds that the motion

 to intervene is timely. See, e.g., Sherman v. Town of Chester, 339 F. Supp. 3d 346, 359 (S.D.N.Y. 2018)

 (finding motion to intervene timely where plaintiff was not “attempt[ing] to intervene at the eleventh

 hour”); New Jersey Carpenters Health Fund v. Residential Cap., LLC, No. 08-CV-5093 (HB), 2010 WL

 5222127, at *3 (S.D.N.Y. Dec. 22, 2010) (finding motion to intervene as of right timely where, among

 other things, discovery was ongoing).

         Tara V.’s claims share common questions of law and fact with the main action. See Fed. R.

 Civ. P. 24(b)(1)(B). Plaintiffs describe Tara V.’s claims as alleging

         that Defendant has violated the statutory mandates of [the ADA] and Section 504 of
         the Rehabilitation Act … by systematically failing to provide reasonable
         accommodations that would enable her to obtain or maintain her benefits.
         Additionally, Tara V. claims that Defendant has failed or refused to adopt and
         implement procedures: for informing benefits applicants and recipients with
         disabilities of their rights to non-discrimination and to request reasonable
         accommodations (Tara V. Decl. ¶ 7); to provide timely, adequate, and written
         determinations of agency decisions pertaining to requests for reasonable
         accommodations (Id. at ¶¶ 13, 18); and for informing benefits applicants and recipients
         with disabilities of a prompt and equitable grievance process, if their requests for
                                                         7
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 10 of 14 PageID #: 1467



          reasonable accommodations are denied. (Id.)

  (Plaintiff’s Memo of Law at 8 (citations in original).) These claims share common questions of law

  and fact with the main action because, similar to the named Plaintiffs, Tara V. has a disability and

  needed reasonable accommodations to have meaningful access to benefits (in her case, housing

  benefits), but faced challenges in obtaining or maintaining them (because she was not informed of her

  right to request them or appeal their denial). (Decl. of Tara V. ¶¶ 5, 7, 13, 18; see also Am. Compl. ¶¶

  9, 211-226 (Christopher G.) and ¶¶ 109, 149-177 (Newkirk).) Tara V., like the named Plaintiffs, also

  was not provided the reasonable accommodations she needed. (See Am. Compl. ¶ 127 (Christopher

  G.), ¶¶ 109, 148-177 (Newkirk).)

          Furthermore, the accommodation Tara V. sought because of her disabilities—that she not

  share living spaces with others (Tara V. Decl. ¶ 5)—is among those described in the main action. The

  Amended Complaint includes allegations that Defendant failed to provide individuals with certain

  disabilities reasonable accommodations relating to “[i]nteracting with others, including … being

  assigned a temporary housing placement with few or no roommates.” (Am. Compl. ¶ 98d.) The facts

  giving rise to the intervenor’s claims do not need to be identical to those in the main action for this

  requirement of Rule 24(b) to be satisfied. See, e.g., McNeill v. New York City Hous. Auth., 719 F. Supp.

  233, 250 (S.D.N.Y. 1989) (Rule 24(b)(2) is “satisfied where a single common question of law or fact

  is involved, despite factual differences between the parties.”)

          The undersigned finds that Tara V.’s claims share common questions of law and fact with the

  main action and therefore she meets the second requirement for permissive intervention.

          Defendant’s sole argument concerning undue delay or prejudice had been that allowing Tara

  V. to intervene would delay determination of the then-pending Amended Motion to Certify a Class.

  (See Dkt. 50 at 4.) However, because that motion has now been decided, it is no longer a source of

  potential delay. Defendant conceded at oral argument that there is no delay or prejudice. (Tr. at


                                                         8
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 11 of 14 PageID #: 1468




  15:22-23 (“Really delay is not a big factor at this point”); 16:4 (“I would not say there’s prejudice.”))

          Moreover, while Tara V.’s situation is not identical to that of the other named Plaintiffs, she

  “does not raise any new claims nor does [she] change the scope or nature of the case.” (Renewed

  Motion at 1.) Indeed, Plaintiffs’ counsel stated at the Motion Hearing that issues raised by Tara V.

  are already being considered in settlement discussions. (Tr. at 19:3-8; 31:22-32:7.) See Residential

  Capital, 2010 WL 5222127 at * 3 (finding under intervention as of right standard that there was no

  prejudice or undue delay “[s]ince the claims that would be added are essentially more of the same…”).

  Thus, there is no prejudice and no risk of delay by allowing Tara V. to intervene.

          Plaintiffs also contend that allowing Tara V. to intervene may “significantly contribute to full

  development of the underlying factual issues in the suit,” see H.L. Hayden Co., 797 F.2d at 89, because

  her case “can provide the Court with additional details regarding Defendant’s systematic failures under

  the ADA and Section 504, particularly in how they affect applicants and recipients of THA benefits.”

  (Plaintiffs’ Memo of Law at 11-12.) See also Lovely H. v. Eggleston, No. 05-CV-6920 (LTS)(AJP), 2006

  WL 3333084, at *3 (S.D.N.Y. Nov. 16, 2006) (granting permissive intervention where “although

  [proposed intervenors’ claims] have not been the focus of the litigation to date, [their] claims regarding

  the alleged denial of reasonable accommodations at local Job Centers have been part of the Complaint

  since the inception of this litigation.”)

          Defendant argues that, notwithstanding the lack of prejudice, Tara V.’s “presence as a plaintiff

  really will not add anything to the prosecution of this case or even the settlement of this matter.” (Tr.

  16:4-7; see also 17:10-11.) Defendant contends that if Tara V.’s claims are deemed to be similar to

  those of the class, she “would be a member of the class and she would derive the benefits of class

  membership.” (Tr. at 15:11-14.) Defendant also described Tara V. as “a difficult person to deal with

  at the motels and housing facilities” and “not a stable person” (Tr. at 15:1-2; 16:19-20), arguing that

  Tara V.’s purported “bad behavior” should bar her from intervening in this action because she is not

                                                          9
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 12 of 14 PageID #: 1469




  an adequate class representative. (See Dkt. 50 at 5, 8-9.)

          Because Tara V.’s intervention in this case would, in effect, make her a class representative, it

  is appropriate to consider whether she would be an adequate class representative. In addition to the

  qualifications and capabilities of plaintiff’s lawyers, “[d]etermination of adequacy typically ‘entails

  inquiry as to whether: … plaintiff’s interests are antagonistic to the interest of other members of the

  class….’” Cordes & Co. Fin. Servs. v. A.G. Edwards & Sons, Inc., 502 F.3d 91, 99 (2d Cir. 2007) (quoting

  Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 60 (2d Cir. 2000)). Tara V. meets the

  qualifications to be a member of the certified class, and Defendant has not identified how her interests

  are antagonistic to the interests of other members of the class. Moreover, her purported difficulties

  alone do not disqualify her from being an adequate representative of the certified class in this case.

  See, e.g., Brown v. Kelly, No. 05-CV-5442 (SAS), 2007 WL 1138877, at *2 (S.D.N.Y. Apr. 16, 2007)

  (“…given the makeup of this putative class—primarily homeless people panhandling for

  subsistence—the fact that individuals have suffered from mental illness and/or drug addiction is not

  relevant to their adequacy to act as class representatives”). “Only a fundamental conflict will defeat

  the adequacy of representation requirement.” Guadagna v. Zucker, 332 F.R.D. 86, 96 (E.D.N.Y. 2019)

  (quoting Lewis v. Alert Ambulette Serv. Corp., No. 11-CV-442, 2012 WL 170049, at *11 (E.D.N.Y. Jan.

  19, 2012)). No such conflict exists here. Defendant makes no argument as to the adequacy of Tara

  V.’s attorneys, who already represent the named Plaintiffs in this matter. Defendant’s adequacy

  arguments are, therefore, unpersuasive. 3

          Finally, Plaintiffs argue that they have a strong interest in having Tara V. intervene in order to


  3 Defendant also seems to argue that Tara V.’s claims are not typical of the class. (Tr. at 14:12-14; see also Tr.
  13:17-19 (“the factual scenario involving Tara V. is distinguishable from that of the class itself as well as Mr.
  Newkirk and Mr. G.”)) However, as already noted in the adopted Report and Recommendation regarding the
  Amended Motion to Certify a Class, “typicality is not a ‘highly demanding’ requirement.” (Dkt. 58 at 21 (citation
  omitted).) “[M]inor variations in the fact patterns underlying individual claims” (id.) will not defeat a finding of
  typicality, and while Tara V. presents an issue that appears in only one paragraph of the Amended Complaint,
  there is no indication that this issue threatens to redirect the focus of the litigation.

                                                              10
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 13 of 14 PageID #: 1470




  have “a sufficient number of named plaintiffs that represent different types of accommodation needs

  and experiences.” (Tr. at 19:18-20.) They state that “there is a general risk that individual named

  plaintiffs could become unable to serve as class representatives,” and that “Tara V. is willing and able

  to serve in this role.” (Renewed Motion at 1.) While this is framed as a general, rather than a specific

  risk, it is nevertheless real given that the class representatives are disabled and face challenges in

  obtaining and maintaining benefits; indeed, original named Plaintiff Dorothy W. has already been

  dismissed from this action. (Dkt. 30.) See, e.g., McNeill, 719 F. Supp. at 251 (granting intervention

  where “there is a real possibility in this case, as in any benefits dispute, that all the named plaintiffs

  will be forced by their own personal circumstances to settle their individual claims during the course

  of prolonged litigation.”) Given that there is no prejudice to Defendant or the risk of undue delay,

  this is a sufficient reason to justify intervention.

          In light of all these circumstances, the undersigned respectfully recommends that the Court

  exercise its discretion and grant the motion to intervene.

  III.    Conclusion

          For the foregoing reasons, the undersigned respectfully recommends that the Renewed

  Motion be granted and Tara V. be permitted to intervene. The undersigned also sua sponte respectfully

  recommends that the caption in this case be amended to remove Dorothy W. and to add Tara V.

          Any objection to this Report and Recommendation must be filed in writing with the Clerk of

  Court within fourteen (14) days of service. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Failure to

  timely file any such objection waives the right to appeal the District Court’s Order. Caidor v. Onondaga

  Cty., 517 F.3d 601, 604 (2d Cir. 2008).




                                                         11
Case 2:19-cv-04283-NGG-PK Document 79 Filed 07/26/21 Page 14 of 14 PageID #: 1471




                                           SO ORDERED:

                                           Peggy Kuo
                                           PEGGY KUO
                                           United States Magistrate Judge



  Dated:   Brooklyn, New York
           May 8 2021




                                          12
